

116 S3628 IS: To prohibit the use of Federal funds for purchasing dogs and cats from wet markets in China, and for other purposes.
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3628IN THE SENATE OF THE UNITED STATESMay 6, 2020Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the use of Federal funds for purchasing dogs and cats from wet markets in China, and for other purposes.1.Prohibition on the purchase of dogs and cats from wet markets in China using Federal funds(a)Definition of wet marketIn this section, the term wet market means a marketplace—(1)where fresh meat, fish, and live animals are bought, sold, and slaughtered; and(2)that is not regulated under any standardized sanitary or health inspection processes that meet applicable standards required for similar establishments in the United States, as determined by the Secretary of Agriculture.(b)ProhibitionNotwithstanding any other provision of law, no Federal funds made available by any law may be used by the Federal Government, or any recipient of the Federal funds under a contract, grant, subgrant, or other assistance, to purchase from a wet market in China—(1)a live cat, dog, or other animal;(2)a carcass, any part, or any item containing any part of a cat, dog, or other animal; or (3)any other animal product.